Citation Nr: 1631191	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-14 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hypothermia, right lower extremity.

4.  Entitlement to service connection for hypothermia, left lower extremity.

5.  Entitlement to service connection for hypothermia, right upper extremity.

6.  Entitlement to service connection for hypothermia, left upper extremity.

7.  Entitlement to service connection for unspecified trauma due to hypothermia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served with the Army National Guard of Texas and had a period of active duty for training (ACDUTRA) from August 1971 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2016.  The hearing transcript is associated with the record.

The issues entitlement to service connection for hypothermia of the upper and lower extremities and unspecified trauma due to hypothermia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's tinnitus was incurred during service. 

2.  The Veteran's bilateral hearing loss was noted at service entry and there is no evidence showing an increase in disability during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral tinnitus are met.  38 U.S.C.A. 
§§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1110, 1153, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Law

I. Active Military Service and "Veteran" Status

Service connection may only be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  The term "active military, naval, or air service," includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from myocardial infarction or cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6.  

Periods of civilian employment for the National Guard do not qualify as periods of active military service.  Venturella v. Gober, 10 Vet. App. 340 (1997).

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of his or her state.  Members of the National Guard only serve the federal military when they are formally called into the military service of the United States, and at all other times National Guard members serve solely as members of the State militia under the command of a state governor.  Allen v. Nicholson, 21 Vet. App. 54 (2007). 

Thus, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman either (1) must have been ordered into Federal service by the President of the United States, or (2) must have performed full-time duty under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  10 U.S.C. § 12401 (West 2014), i.e. been on a period of ACDUTRA or, in some circumstances, INACDUTRA.

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 313   (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253   (1999); Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F.3d 604   (Fed. Cir. 1996) (table). 

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009) (citing 38 U.S.C.A. § 5107(a)).  In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

III.  Presumption of Soundness

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

Accordingly, if no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

The presumption of soundness does not apply if an entrance examination was not performed contemporaneous to a period of ACDUTRA or INACDUTRA, because "[i]n the absence of such an [entrance] examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based."  Smith v. Shinseki, 24 Vet. App. 40 (2010). 

Moreover, the presumption of aggravation is not applicable to a period of ACDUTRA or INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  Rather, the claimant bears the burden of proof in establishing aggravation.  Donnellan v. Shinseki, 24 Vet. App. 167, 174-75, (2010).  In the context of periods of ACDUTRA or INACDUTRA, "the term 'aggravated' . . . means that in order for a claimant to have active service that qualifies him to be a 'veteran,' the evidence must establish that during his period of active duty for training, he experienced a permanent increase in disability beyond the natural progress of that disease or injury.  The claimant, rather than VA, bears the burden of proof in establishing both that (1) "the preexisting disability worsened in service" and (2) "that such worsening was beyond the natural progression of the disease." 

IV.  Lay Evidence and Weight of Evidence

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2015).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Analysis - Tinnitus

The Veteran testified in his March 2016 Board hearing that ringing in his ears began during active duty and continued after service to the present.  The Veteran's testimonial evidence is competent because symptoms of tinnitus such as ringing in the ear are within the realm of lay experience and observation.  The Board also finds the evidence credible and probative, especially in light an affidavit received in October 2009 from A.G., who served with the Veteran during active duty.  A.G. indicated that the Veteran reported ringing in his ears after a training exercise involving weapons fire.  A.G. further stated that the Veteran continued to complain of ringing in the ears throughout the training process.   

The Veteran was afforded a VA audiology examination in September 2009, in which he denied symptoms of tinnitus.  During the March 2016 Board hearing, the Veteran explained that he misunderstood the examiner's questioning and that the documented denial was inaccurate.  As the competent and credible evidence reflects onset of tinnitus during active duty for training, current complaints of tinnitus and continuity of symptomatology since service - service connection for tinnitus is warranted.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).

Analysis - Hearing Loss 

The Veteran asserts that he has a current hearing loss disability that is due to service.  See March 2016 Board hearing transcript.   As the Veteran is now service-connected for tinnitus, "veteran" status has been established.   

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran received a medical examination at enlistment in the National Guard in April 1971.  His hearing acuity was as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
25
15
15
--
55
LEFT
45
10
15
--
15

These results reflect the Veteran had a hearing loss disability at entry into active duty; as such, the presumption of soundness does not apply.  Moreover, the presumption of aggravation does not apply because the Veteran's service was for active duty for training.  See Smith v. Shinseki, supra.  

The Board observes that the Veteran's claims file contains incomplete service treatment records (STRs).  The RO took all appropriate action to obtain these records.  In an August 2009 letter, the RO notified the Veteran that both the National Personnel Records Center and the Texas National Guard had conducted an extensive and thorough search of their facilities and were unable to locate the Veteran's complete STRs.  The facilities concluded that the records either did not exist or further efforts to locate them would be futile.  The notification letter also requested that the Veteran provide any copies of STRs that might be in his possession.  The Veteran did not send in any additional STRs.  The April 1971 audiogram is the only audiogram of record that is contemporaneous with the Veteran's period of ACDUTRA.

To reiterate, the Veteran bears the burden of proof in establishing aggravation of a pre-existing disability during a period of ACDUTRA. Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  In this case, however, there is no evidence of record suggesting the Veteran's pre-existing bilateral hearing loss experienced a permanent increase in disability beyond the natural progress of the disease.  Indeed, the Veteran testified that he did not notice any hearing difficulties until a few years after separation from service.  See Board Hearing Transcript at 3.  As such, the preponderance of the evidence is against the claim.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is denied.



REMAND

By a rating decision dated September 2013, the RO denied the Veteran's claims for hypothermia of the upper and lower extremities as well as unspecified trauma secondary to hypothermia.  The Veteran submitted a timely Notice of Disagreement (NOD), which was received in October 2013.  A Statement of the Case (SOC) has not been provided as to these issues following receipt of the NOD; therefore, a remand is required.  Manlincon v. West, 12 Vet. App. 238 (1998).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC with regard to the Veteran's claims for entitlement to service connection for: (a) hypothermia of the left upper extremity; (b) hypothermia of the right upper extremity; (c) hypothermia of the left lower extremity; (d) hypothermia of the right lower extremity; and (e) unspecified trauma due to hypothermia, including appellate rights.  See Manlincon, supra.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


